 ,TIn the Matter of CHICAGO DISTRICT ELECTRIC GENERATING CORPORATIONandDISTRICT 50, UNITED MINE YORKERS - OF AMERICACase Nb. R-5339.- --Decided Jmw 10, 1943-Mr. Ralph, R. Bradley,Mr. Vernon Ford,of Chicago, Ill., for District 50.Mr. William R. Cameron,of counsel to the Board.-DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by District 50, United Mine Workers ofAmerica, herein called District 50, alleging that a question affectingcommerce had arisen concerning the representation of employees ofChicago District Electric Generating Corporation, Hammond, In-diana, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before Leon A.Rosell, Trial Examiner.Said hearing was held at Chicago, Illinois,on May 12, 1943. The Company and District 50 appeared, partici-'pated, and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence hearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYChicago District Electric Generating Corporation, an Indiana cor-poration, is engaged in the generation and transmission of electricalenergy at its Hammond, Indiana, plant.Approximately 75 percentof the energy generated is transmitted to the State of Illinois, whereit is in turn distributed by public utility electric service in the city ofChicago.The Company concedes that it is engaged in commercewithin the meaning of the National Labor Relations Act.50 N. L R. B., No. 55.376 CHICAGO DISTRICT ELECTRIC GENERATING CORPORATION 377II.THE ORGANIZATION INVOLVEDDistrict 50, United Mine Workers of America, is a labor organiza-tion admitting to membership employees' of the Company.III.THEQUESTION CONCERNING REPRESENTATIONOn April 6, 1943, District 50 by letter notified the Company that `itrepresented a majority of the watchmen 'employ'ed by the CompanyCompany, replied that in view of the fact that watchmen had beenspecifically excluded from a unit for which District 50 had previouslybeen certified' as bargaining representative as the result of a consenteJection,'and lbecause District 50 had not been certified 'as representa-tive of the watchmen, the Company could,not' accede to the request, andreferred District 50'to the Board.A statement of the Regional Director, introduced in evidence at ,thehearing, indicates that`District 50`'represents a'substantial number,ofemployees in the'unit hereinafter found to 'be'appropriate.l'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofIV.THE APPROPRIATE UNIT, ,District 50 seeks a, unit composed of all watchmen and armed guards,excluding the chief 'guards.The Company employs 27 watch patrol-men and 3 gate officers. ' These plant-protection employees are super-vised by 5 watch officers and a chief watch officer.All the watchmenand officers are armed and have been sworn in as members of the aux-iliarymilitary police.The Company contends that, inasmuch asthey are subject "to certaili military control and discipline, these plant-protection employees are not employees withinthe meaning of the Act.We find that there is no merit in this contention.Although it appearsin the evidence adduced at the hearing that all members of the guardforce are subject to the Articles of War and may be commanded,drilled, and instructed -as military units,, it also is shown that theofficer of the armed forces-in command has not superseded the civilianguard officers and will normally exercise direct control only in mattersrelating to military instruction and duties as auxiliary military police.It is admitted, moreover, that wages, hours, and other conditions of em-ployment, remain subject to negotiation between the plant-protectionemployees and the Company.11'The Regional Director reported that District 50 had submitted 18 membership andauthorization cards, 11 being dated in February 1943, 6 in March 1943, and 1 in April 1943,all bearing the apparently genuine original signatuies of persons whose names are on theCompany's pay roll of April 27, 1943, containing the names of 30 persons within the unitclaimed appropriate. I-ft378DECISQONS OF NATIIONAL LABOR-RELATIONS BOAIRDThe Company also contended at'the he'arilig-that the duties of thewatchmen- are supervisory in nature 'and,that therefore a unit of theplant-protection employees is -not-'an appropriate collective bargainingunit.The' evidence reveals that the duties of the plant-protection em-ployees are the duties customarily assigned to guards, of observingthe actions, of all, employees and otherpersons on, the premises, inspect-ing packages taken iri` or out of the plant, preventing the entrance'ofall persons not properly authorized, and similar 'duties incident toprotection of the Company's property.-We have heretofore held thatplant-protection employees, having duties similar to those of the watchpatrolmen and gate officers here involved,, are not supervisors.Nosufficient evidence appears in the present case td justify a`departurefrom our established policy.2We find, contrary to the Company's contention, that all watch patrolmen and gate officers employed by the-Company, excluding thewatch officers and the chief watch officer, constitute a unit appro-priate - for ,the purposes of collective ,bargaining within the ' mean-,ing of Section 9 (b) of the, Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an,election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod -immediately preceding, the date of, the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested 'in the NationalLabor Relations Board by Section 9 (c), of the National Labor Rela-.Lions Act, and pursuant to Article III,- Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part '.of the investigation to ascertain,represent-trictElectric Generating Corporation, Hammond,. Indiana,, an elec-tion, by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under2'SeeMatter of Frigidaire' Division, Ge?ieralMotorsCorporationandUnited Electrical,Radtio and Machine Workers of America (CIO),39 N.,L. R. B. 1108;Matter of ChryslerCorporation, Highland Park PlantandLocal 114, United Automobile, Aircraft and Agricul-tural Implement Workers of America, affiliated with the C 1.0., 44 N L. R. B881;-Matterof The Maytag CompanyandUnited Electrical, Radio and Machine Workers of America,Local 1116, of ciliated with the Congress of Industrial Organizations,44 N L R B 1265;,Matter of McCormick Works, International Harvester CompanyandMetalWorkers ofAmerica, affiliated wtith the C. 1.0 , 44 N. L. R. B 1332 CHICAGO DISTRICT ELECTRIC GENERATING CORPORATION 379the direction and supervision of the Regional Director for the Thir-teenth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 10, of said Rulesand Regulations, among the employees in the unit found appropri-ate''in Section -IV, above, who were employed during the pay-roll"period immediately-,,preceding the date of this Direction, includingemployees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding any who have since quitor been discharged for cause, to determine whether or not they desireto be represented by United Mine Workers of America, District No.50, for the purposes of collective bargaining.4